DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-6, & 13 drawn to a method for stretching an item of packaging, including holding the projecting packaging portion by a holding installation including at least two rollers, and moving the object and/or holding installation parallel with the transportation direction, classified in B65B69/0008.
Group II. Claims 7-11, drawn to a method for folding outwards a packaging for an object, including raising the object by a lifting installation, holding a region of the item that is adjacent to the packaging portion by a holding installation, and moving the holding installation in a direction that points away from the packaging portion, classified in B65B69/0033.
Group III. Claim 12, drawn to a method for folding outwards a packaging portion of an item of packaging for an object, including raising the object by a lifting installation, first moving of the lifting installation and a detent installation parallel with the transportation direction, second moving of the lifting installation relative to the detent installation parallel with the transportation direction, classified in B65B69/0041.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods for folding a portion of an item of packaging. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation. Specifically, the method of Group I recites that the holding installation has at least two rollers which are disposed so as to be perpendicular to the transportation direction, wherein the projecting packaging portion is held between the at least two rollers while the method of Group II does not recite that limitation. Further, the method of Group II recites raising the object by a lifting installation while the method of Group I does not recite that limitation. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related methods for folding a portion of an item of packaging. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation. Specifically, the method of Group I recites that the holding installation has at least two rollers which are disposed so as to be perpendicular to the transportation direction, wherein the projecting packaging portion is held between the at least two rollers while the method of Group III does not recite this limitation. Further, the method of Group III recites raising the object by a lifting installation while the method of Group I does not recite that limitation. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related methods for folding a portion of an item of packaging. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation. Specifically, the method of Group II recites holding a region of the item of packaging that is adjacent to the packaging portion by a holding installation while the method of Group III does not recite this limitation. Further, the method of Group III recites first moving of the lifting installation and a detent installation parallel with the transportation direction in such a manner that the item of packaging at least in portions is disposed on the detent installation, wherein a roller of the detent installation is disposed on a longitudinal side of the item of packaging in order for a detent for the packaging portion to be formed while this method of Group II does not recite this limitation. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Groups outlined above recite materially distinct limitations with different CPC classifications. Further, the materially distinct limitations require materially distinct search strategies include unique search terms to filter the different CPC classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was not made to request an oral election to the above restriction requirement due to the complexity of the above restriction requirement.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571)272-3974. The examiner can normally be reached M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731